DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chui et al. (US 8,969,634 B2) in view of Penick (US 4,550,012) and Glover (US 8,524,164 B2).
	Regarding claim 1, Chiu et al. discloses a trickle bed process vessel (trickle bed reactor, 100) for treatment of a reactant-lean, product-rich liquid stream, comprising: an exchanger layer comprising a plurality releaser media (bed of catalyst), wherein the exchange layer is capable of facilitating diffusion of one or more reactants from a gas phase into a reactant-lean, product-rich liquid phase within the exchange layer to form a reactant-rich, product-lean liquid phase, and wherein the releaser media comprise solid materials having a thin film formed on an outer surface thereof that is capable of facilitating contact and diffusion between the reactant-lean, product-rich liquid phase and the gas phase (see Abstract; figures 1-3 and column 4, line 31 through column 5, line 49).
	Chiu et al. fails to disclose a trickle bed process vessel comprising: an exchange layer comprising a plurality of collector media and a plurality of releaser media; wherein the collector media comprise porous solid materials; and a treatment layer downstream of the exchange layer comprising a bed of porous solid elements, the porous solid elements comprising at least one of catalysts, sorbents and reactants and capable of performing a treating process to remove an undesired species from the liquid phase, wherein the collector media comprise porous solid materials capable of collecting the reactant-lean liquid phase within the collector media, and wherein the thin film is formed on the releaser media during processing as a result of liquid released from the collected liquid phase.
	Penick discloses a multi-phase reaction zone containing a fixed bed of solid catalyst use the use of extrudates, rings, saddles or other contact materials (see column 1, lines 53-68 and column 3, lines 31-42) resulting in a plurality of collector media, wherein the collector media comprise porous solid materials, since the porosity of the extrudates, rings, and saddles allows for collection of liquid.
	Glover discloses multiple layers (26, 28) of reticulated elements (15) used in a fixed or fluidized catalytic beds (see figures 1 and 11 and column 8, lines 13-53) resulting in an exchange layer and a treatment layer.
	The combination of the prior art elements of a trickle bed process vessel comprising: an exchange layer comprising a plurality of collector media and a plurality of releaser media; and a treatment layer downstream of the exchange layer comprising a bed of porous solid elements, the porous solid elements comprising at least one of catalysts, sorbents and reactants resulting in the exchange layer is capable of facilitating diffusion of one or more reactants from a gas phase into a reactant-lean, product-rich liquid phase within the exchange layer to form a reactant-rich, product-lean liquid phase; and a treatment layer downstream of the exchange layer comprising a bed of porous solid elements, the porous solid elements of the treatment layer is capable of performing a treating process to remove an undesired species from the liquid phase, and porous solid materials of the collector media capable of collecting the reactant-lean liquid phase within the collector media would have yielded the predictable result of improved mixing between the gas phase and the liquid phase.
	Regarding claim 2, Chiu et al. disclose a process vessel wherein the releaser media comprise at least one of catalysts, sorbents and reactants (see column 5, lines 16-21).
	Regarding claim 3, the combined teachings of Chiu et al., Penick and Glover fail to disclose a process vessel wherein the size of the releaser media is no more than one-fourth the size of the collector media.
	It would have been an obvious matter of design choice to have the size of the releaser media is no more than one-fourth the size of the collector media, since applicant has not disclosed that having  the size of the releaser media is no more than one-fourth the size of the collector media solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the size of the releaser media is no more than one-fourth the size of the collector media.
Regarding claim 4, the combined teachings of Chiu et al., Penick and Glover disclose a process vessel wherein the undesired species comprises at least one of sulfur, nitrogen, oxygen, aromatics, olefins, nickel, vanadium, iron, silicon or arsenic, and wherein the reactant-rich, product-lean liquid phase comprises at least one of naphtha, gasoline, kerosene, jet, diesel, gas oils, vegetable oils, animal tallow, and liquid water, and wherein the reactant diffused from the gas stream into the reactant-lean, product-rich liquid stream comprises at least one of methane, butane, propane, butalene, propylene, hydrogen, ammonia, hydrogen sulfide, carbon dioxide, carbon monoxide, sulfur oxides, nitrogen oxides, water gas, oxygen, and nitrogen, since the process vessel is capable of performing a treating process to remove an undesired species from the liquid phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774